Citation Nr: 1735735	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-24 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc and joint disease.  

(The appeal for an annual clothing allowance for the 2013 calendar year is addressed in a separate decision.)


REMAND

The Veteran had active duty service from January 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a lumbar spine disability and assigned a 20 percent evaluation for that disability, effective May 11, 2010.  The Veteran timely completed appeal of the increased initial evaluation issue with a September 2013 substantive appeal, VA Form 9, in which he also indicated that he wanted a Board hearing before a Veterans Law Judge.  

However, in an April 2014 statement, the Veteran indicated that he wished to withdraw his appeal for increased evaluation of his lumbar spine disability and instead he wished to seek a claim for increased evaluation for his lumbar spine disability that had gotten worse.  The Veteran filed an October 2014 fully developed claim, VA Form 21-526EZ, for increased evaluation of his lumbar spine disability.  

Then, in a March 2015 statement, the Veteran indicated that his Veterans Service Organization (VSO) representative advised him that resubmitting a reopened claim for increased evaluation of his lumbar spine disability would be processed quicker and that he should voluntarily withdraw his appeal; the Veteran, however, indicated that the VSO representative failed to advise him that in so withdrawing his appeal, he would no longer be eligible for an effective date in 2011 (when he filed his initial claim).  The Veteran clarified that he did not want to withdraw his initial appeal.  He further reiterated that he wanted a hearing before a Veterans Law Judge as to his claim for increased initial evaluation for his lumbar spine disability and that such should be back-dated to 2011.  

In light of the Veteran's statements and filings, the Board cannot find at this time that his April 2014 statement was unambiguously a withdrawal of his appeal for increased initial evaluation of his lumbar spine disability.  Furthermore, the Board finds that it has jurisdiction over the increased initial evaluation claim for the Veteran's lumbar spine disability by virtue of the September 2013 substantive appeal, VA Form 9, regardless of whether that claim has been certified to the Board at this time.  Accordingly, the Board assumes jurisdiction over the increased initial evaluation claim for the Veteran's lumbar spine disability at this time.  

Finally, a remand is necessary in order to schedule the Veteran for a hearing before a Veterans Law Judge in this case, particularly in light of his statements in the September 2013 substantive appeal, VA Form 9, and in March 2015.  The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing for his claim for increased initial evaluation of his lumbar spine disability.  The AOJ should notify him of the date, time and location of this hearing, and place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	The American Legion

